JOSEPH, P.J.
This is a tort action to recover damages for tortious interference with the business relations of plaintiff and another person. The trial court ruled that there was no evidence of any damage to plaintiff and directed a verdict in favor of defendant. Plaintiff appeals from the judgment. His sole assignment of error is that the trial court’s directing a verdict was improper.
We have reviewed the record and agree that plaintiff failed to prove damages and therefore failed to prove all of the elements of the tort as most recently delineated in Top Serv. Body Shop, Inc. v. Allstate Ins. Co., 283 Or 201, 582 P2d 1365 (1977).
Affirmed.